Case 1:17-cr-00390-ELH Document 45 Filed 06/19/20 Page 1 of 1
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA
vs. Case No. ELH17-0390

STANLEY LEE RICHARDSON —
JUN 1.9 2020

SEK ob oe ok ok fr BALTIMORE
ASTEICT COURT
oe eT
ORDER OF DETENTION (18 U.S.C. § 3148Y

In accordance with the Bail Reform Act, 18 U.S.C. § 3142), a detention hearing has been held. I have
concluded that the following facts require the detention of the defendant pending the trial of thig@ase.

 

 

 

 

Ss ot
a »Y
PART I: FINDINGS OF FACT S r am
bf (1) This is a case in which the [government may properly seck detention] or [the court may SQusidgs ordering
detention sua sponte]. b Swe
(# (2) The defendant is charged under: Li use BY! lad) , 18 4UsCH ~ €# (1)
wy 33
wv (3) The maximum term of imprisonment, if convicted, is: Yo Yyiaie wood

(] (4) Based on the government’s [proffer] [evidence] there is probable cause to believe that the defendant
committed the offense(s) charged.

L1 The government is entitled to a presumption under § 3142 (e) [describe in Part I].
C1 The defendant has failed to rebut this presumption [as to flight risk] or fas to danger}.

CO) (5) I find, bya preponderance of the evidence, from the information produced at the hearing that there is a
serious risk that the defendant will not appear.

4 (6) I find, by clear and convincing evidence, from the information produced at the hearing that the defendant
poses a risk to the safety of other persons and the community.

y (7) I find by clear and convincing evidence that there is no condition or combination of conditions which will
reasonably assure [the defendant’s presence at trial or as otherwise required] [community safety].

PART Il; WRITTEN STATEMENT OF ADDITIONAL REASONS FOR DETENTION =

‘ pon PINCH FY MO wtut gn
7. # .
fe Bmnictek I a ratraties fr07 plehing
a : Le. Ae ( ftliael Ww
_pite woh y. 4 Avjftwnin nh oh siege

The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. The defendant shall be afforded reasonable opportunity for private consultation with defense counsel. On order
of a court of the United States or on request of an attorney for the Government, the U.S. Marshal shall dcliver the defendant for
the purpose of an appearance in connection with a co i

 

 

 

 

 

June 19, 2020

 

 

Date

United States Magistrate Judge

U.S. District Court (9/2009) Criminal Magistrate Forms: Order of Detention
